J. B. McPHERSON, District Judge.
In spite of the earnest and capable argument on behalf of the plaintiff, I am still of opinion that the supplemental charge did not go beyond the limits set by the federal courts to the right of a trial judge to express his opinion on the facts to the jury. When I sent for the jury, it was evident that another disagreement was impending, and I was naturally desirous to bring a prolonged litigation to what I regard as the proper end. I refrained from expressing my opinion in the principal charge, but when it became likely that a third long trial would be the outcome I felt justified in telling the jury what I thought about the evidence. The authorities cited on the brief of defendant's counsel seem to me to support his contention that the supplemental charge did not go too far.
A new trial is refused.